Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “a coupling interface (“means” generic place holder) configured to couple the container to a second container (function language).” in Claim 1 and “a locking mechanism (“means” generic place holder)  that secures the top panel to at least one of the left panel and the right panel when the left panel and the right panel are both in a closed position (function language).” in Claim 14. 
“a coupling interface” and function of “configured to couple the container to a second container” without reciting sufficient structure to achieve the function in the claim. Note the specification discloses in paragraph [0029], “coupling interfaces 26 and 46 utilize one or more of the coupling structure(s) described in International Patent Application No. PCT/US2018/044629, which is incorporated herein by reference in its entirety.” 
This Claim 14 contains a means generic placeholder plus function limitation because of the combination the “means” generic placeholder of “a locking mechanism” and function of “)  that secures the top panel to at least one of the left panel and the right panel when the left panel and the right panel are both in a closed position” without reciting sufficient structure to achieve the function in the claim. Note the specification discloses in paragraph [0033], “Turning to FIGS. 4-6, described therein are various aspects of a locking mechanism for tool storage device 10. A user interacts with locking interfaces 52 to actuate locking interfaces 52 along axis 62. Locking interfaces 52 are coupled to locking arm 54. Protrusion 56 extends from left panel 20 and is coupled to an end of locking arm 54. When left panel 20 is in the closed position, protrusion 56 extends through and interfaces with the interior of aperture 66, thus interfering with left panel 20 being rotated open.”

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20180264876) in view Hoppe (US 20190225371).
Regarding Claim 16, Davis teaches A container (Fig. 1 “art kit” base 101 and lid 102) comprising: a housing (Fig. 1 base 101) defining an internal storage compartment (Fig. 2 where palettes 204 are housed [0026]); a top panel (Fig. 1 lid 202) pivotal relative to the housing (Fig. 2 base 101 [0027] The lid (refer to FIG. 1: 101) is hingedly connected at the back to the back of the base (refer to FIG. 1 102)), wherein the top panel (Fig. 1 lid 202) rotates with respect to the housing (Fig. 2 base 102) around a first axis (Fig. 2 annotated [0027] The lid (refer to FIG. 1: 101) is hingedly connected at the back to the back of the base (refer to FIG. 1 102)); a left panel (Fig. 2 left painting paint mixing tray 207) pivotal relative (Fig. 2 and 3 [0028] The right paint mixing tray is illustrated in the open position. This illustration demonstrates how the tray swivels out 180° 303 from the closed position to the open position. The same is true of the left mixing tray. When opened, they both rest on the base in a flat horizontal plane) to the top panel (Fig. 1 base 101 which lid 202 is hinged from), wherein the left panel (Fig. 2 left painting paint mixing tray 207) pivotally rotates (Fig. 2 and 3 [0028] The right paint mixing tray is illustrated in the open position. This illustration demonstrates how the tray swivels out 180° 303 from the closed position to the open position. The same is true of the left mixing tray. When opened, they both rest on the base in a flat horizontal plane) with respect to the top panel (Fig. 1 base 101 which lid 202 is hinged from) around a second axis (Fig. 2 annotated), and wherein the second axis (Fig. 2 annotated) is perpendicular (Fig. 2 is annotated to show the first and second axis and the axes meet at a corner of the rectangular box, making them perpendicular) to the first axis (Fig. 2 annotated); a right panel (Fig. 2 right painting paint mixing tray 205) pivotal relative (Fig. 2 and 3 [0028] The right paint mixing tray is illustrated in the open position. This illustration demonstrates how the tray swivels out 180° 303 from the closed position to the open position. The same is true of the left mixing tray. When opened, they both rest on the base in a flat horizontal plane) to the top panel (Fig. 1 base 101 which lid 202 is hinged from), wherein the right panel (Fig. 2 right painting paint mixing tray 205) pivotally rotates (Fig. 2 and 3 [0028] The right paint mixing tray is illustrated in the open position. This illustration demonstrates how the tray swivels out 180° 303 from the closed position to the open position. The same is true of the left mixing tray. When opened, they both rest on the base in a flat horizontal plane) with respect to the top panel (Fig. 1 base 101 which lid 202 is hinged from) around a third axis (Fig. 2 annotated), and wherein the third axis (Fig. 2 annotated) is perpendicular (Fig. 2 is annotated to show the first and second axis and the axes meet at a corner of the rectangular box, making them perpendicular) the first axis (Fig. 2 annotated), and wherein the second axis (Fig. 2 annotated) and the third axis (Fig. 2 annotated) are parallel with respect to each other ([0027], claim 1 and annotated figure 2 shows the axes to be opposite sides of a rectangular box).

    PNG
    media_image1.png
    481
    549
    media_image1.png
    Greyscale

Davis does not teach a bottom surface of the container that defines a coupling interface configured to couple the container to a second container.
Hoppe teaches stackable containers. Hoppe further teaches a bottom surface (Fig. 4 receiving cleats 14 on the bottom of tool storage container 8) of the container (Fig. 2 a tool storage container 8) that defines a coupling interface (Fig. 4 receiving cleats 14) configured to couple ([0059-0060]) the container (Fig. 2 a tool storage container 8) to a second container (Fig. 2 lid 10 of a tool storage container 8 as receptacles 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davis to incorporate the teachings of Hoppe to include receiving cleats on the bottom of the base 101 of the art kit and receptacles on the lid 202 to have the art kits stack vertically when the receiving cleats and receptacles mate (Davis) as shown by the receiving cleats 14 on the bottom of the tool storage kit and the receptacles of the lid 10 to stack and attach multiple containers for transport and conserve space in the workspace. 

Regarding Claim 17, the combination teaches wherein the left panel (Fig. 2 left painting paint mixing tray 207) comprises a first lip (Fig. 4 serpentine curvature 401 [0029]) that extends towards the third axis (Fig. 2 annotated) of the right panel (Fig. 2 right painting paint mixing tray 205), and wherein the right panel (Fig. 2 right painting paint mixing tray 205) comprises a second lip (Fig. 4 serpentine curvature 402 [0029]) that extends towards the second axis (Fig. 2 annotated) of the left panel (Fig. 2 left painting paint mixing tray 207), and wherein when the left panel (Fig. 2 left painting paint mixing tray 207) and the right panel (Fig. 2 right painting paint mixing tray 205) are in the closed position the first lip (Fig. 4 serpentine curvature 401 [0029]) and the second lip (Fig. 4 serpentine curvature 402 [0029]) interface with each other to interfere (Fig. 4 [0029]) with opening at least one of the left panel (Fig. 2 left painting paint mixing tray 207) and the right panel (Fig. 2 right painting paint mixing tray 205).


    PNG
    media_image2.png
    481
    549
    media_image2.png
    Greyscale
Regarding Claim 19, the combination teaches wherein top panel (Fig. 1 lid 202) defines a top surface (Fig. 2 annotated), the left panel (Fig. 2 left painting paint mixing tray 207) defines a first bottom surface (Fig. 2 annotated), and the right panel (Fig. 2 right painting paint mixing tray 205) defines a second bottom surface (Fig. 2 annotated), and wherein the top surface (Fig. 2 annotated), the first bottom surface (Fig. 2 annotated) and the second bottom surface (Fig. 2 annotated) are coplanar when the left panel (Fig. 2 left painting paint mixing tray 207) and the right panel (Fig. 2 right painting paint mixing tray 205) are in closed positions (Fig. 1). 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US '876) in view Hoppe (US '371) as applied to claim 16 above, and further in view of Brunner (WO 2017149539).
Regarding Claim 18, the combination does not teach further comprising a locking mechanism that secures the top panel to at least one of the left panel and the right panel when the left panel and the right panel are both in a closed position.
Brunner teaches a toolbox with a base container two covers and a locking mechanism. Brunner further teaches further comprising a locking mechanism (Fig. 1B locking mechanism 75) that secures ([pg. 7 third paragraph] To lock the compartmented covers in their closed position against the base container, a locking arrangement is provided, generally designated 75, which will be described with reference to Figs. 2C and 3.) the top panel (Fig. 1B base container 14) to at least one of the left panel and the right panel (Fig. 1B covers 40 and 42) when the left panel and the right panel (Fig. 1B covers 40 and 42) are both in a closed position (Fig. 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Brunner to include a locking mechanism to lock the left and right mixing trays 207,205 to the lid 202 at their edges (Davis) as shown by the two covers 40,42 being locked to the base container 14 by locking mechanism 75 at their edges (Brunner) to secure the device closed and prevent spills, accidental opening, or loss of articles when container is closed.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US '876) in view Hoppe (US '371) as applied to claim 16 above, and further in view of Mos (US 10564670).
Regarding Claim 18, the combination does not teach further comprising a stand that supports the top panel at an angle with respect to the housing that is between 10 degrees and 20 degrees.
Mos teaches . Brunner Mos further teaches further comprising a stand (Fig. 2B means 4 for fixing the lid in several open positions.) that supports the top panel (Fig. 4 lid 3) at an angle (Fig. 5 A [c. 3 lines 9-22]) with respect to the housing (Fig. 2B bottom 21).

The combination discloses the general conditions of the claimed invention except for the express disclosure of between 10 degrees and 20 degrees.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the lid 3 of Mos stop at multiple angles like an angle less than the preferred range of 30, 45, or 60 degrees with the bottom wall 21 for a fuller range of desk angle to the user to read, write, and draw from for comfort and ease of use, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 1-15 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
[US 20080041279] Johnson teaches a folding table top with a body and a first and second panel rotatable with the body;
[US 20050099102] Villarreal teaches a portable workspace;
[EP 2805799] Fleischmann teaches a stackable container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736